Exhibit 10.4
Agreement for IBM Global Financing Platinum Plan
Invoice Discounting Schedule
Supplies Distributors S.A.

             
Your Name
  Supplies Distributors S.A.   Schedule Number   10
 
           
Your Number
  SDSA — RC Liege 208795   Effective date of Schedule   25 March 2010
 
           
Credit Limit
  €16,000,000   Commencement Date   27 September 2001
 
           
No Charge Period
  IBM 45 days   Prepayment
Percentage   (i) 80% of Eligible IBM and InfoPrint Solution Company
Reimbursables no older than 90 days
(ii) 80% of Eligible IBM and InfoPrint Solution Company Receivables
(iii) 80% of Eligible VAT Receivables

Collateral Value of Stock-in-Trade

    100% of paid for IBM Printing Sytems Division or InfoPrint Solution Company
inventory (other than (a) machines which IBM Printing Systems Division or
InfoPrint Solution Company has declared obsolete at least 60 days prior to the
date of determination and (b) service parts) which (i) we have purchased the
associated Supplier Invoice from the Authorised Supplier on or after the Closing
Date (ii) purchased directly from IBM or InfoPrint Solution Company prior to the
Closing Date and not subject to retention of title, provided, however, we have a
first priority security interest in such inventory, (iii) is repurchasable under
a repurchase agreement with the Authorized Supplier and (iv) is secured and
managed through a pledge with Dispostion, with coverage percentage acceptable to
us (such acceptable percentage to be determined by us within 60 days of the date
this Schedule is executed)The value to be assigned to such inventory shall be
based upon the Supplier Invoice net of all applicable credit notes.

1 of 7



--------------------------------------------------------------------------------



 



FINANCE CHARGES (2)

     
Base Rate (3)
  EURIBOR
 
   
Discount Charge (5)
  Base Rate plus 1.82%
 
   
Default Rate
  Base Rate plus 7%
 
   
Shortfall Fee
  0.30% of Shortfall Amount
 
   
Banking Transfer Charge
  Nil
 
   
Service Fee per Notification
  N/A
 
   
Monthly Service Fee, Set up Fee
  €1,500 plus VAT per month
 
   
Survey Fee
  €5,000 plus VAT per IBM GF Survey
 
   
Security Filing Fee
  Any fees required as a result of Uniform Commercial Code filings in US in
connection with Collateralised Guarantees granted by SDI, Holdings and PFS
 
   
Unused Line Fee
  Equal to thirty seven and one half (37.5) basis points times the weekly
average unused portion of the Credit Line, accruable from the closing date and
computed on the basis of a 360-day year, payable quarterly in arrears and upon
the maturity or termination of the Credit Line
 
   
Extended Credit Charge
  Base Rate plus 4.13%

REPORTING

     
Audited Accounts (4)
  90 days after fiscal year
 
   
Management (unaudited) Accounts
  35 days after fiscal calendar quarter
 
   
Collateral Management Report
  10 days after calendar month
 
   
Aged Creditor Report
  10 days after calendar month
 
   
Stock Report
  10 days after calendar month
 
   
Fixed Asset Register
  10 days after calendar month
 
   
Surveys
  Once a year
 
   
Financial Covenant Compliance Certificate from both SDSA and Holdings
  45 days after fiscal period
 
   
Extended Credit Period
  in 10 day increments up to 30 days
 
   
VAT Receivables report with supporting documentation (including breakdown of
calculations of VAT due and deductible)
  20 days after calendar month

2 of 7



--------------------------------------------------------------------------------



 



ADDITIONAL COLLATERAL

     
This Agreement
   
 
   
Stock Pledge Agreement among Supplies Distributors, Inc (“SDI”), and IBM GF,
whereby SDI pledges 65% of its shares in SDSA to IBM GF
  Amended and Restated Stock Pledge
 
   
Liens: Charges: Pledges: Fixed and Floating Charge over all IBM inventory of
SDSA and Convention de Gage of SDSA to be registered at Commercial Court
  As provided by us
 
   
Guarantees of payment of amounts due under the agreement.
  Amended and Restated Collateralised Guarantees from PFS, Holdings, and SDI
Amended and Restated Corporate Guaranty from PFSweb
 
   
Amended and Restated Notes Payable Subordination from SDI in respect of SDSA
  As provided by us
 
   
Opinion of Counsel
  a favourable opinion of counsel for Loan Parties (to be provided post closing)
in substantially the form provided to you by us satisfactory to us and from
counsel satisfactory to it;.
 
   
Certificate of Authority
  a certificate of the secretary or an assistant secretary of each Loan Party as
applicable, certifying that, among other items, (i) SDSA and PFS Web B.V. are
duly organized under the laws of the Kingdom of Belgium and registered to do
business there (ii) true and complete copies of the articles of incorporation,
or corresponding organizational documents, as applicable, and your by-laws are
delivered therewith, together with all amendments and addenda thereto as in
effect on the date thereof, (iii) the resolution as stated in the certificate is
a true, accurate and compared copy of the resolution adopted by your Board of
Directors authorizing the execution, delivery and performance of this Agreement
and each other document executed and delivered in connection herewith, and
(iv) the names and true signatures of your officers authorized to sign this
Agreement and the other documents;
 
   
Miscellaneous
 
•   Listing of all creditors (if any) providing accounts receivable financing to
you;
 
 
•   A duly executed compliance certificate as to your compliance with the
financial covenants set forth below as of the last fiscal month you have
published financial statements;
 
 
•   A copy of an all-risk insurance certificate pursuant to Clause 8.2.5 of the
Agreement
 
 
•   The goods in transit can not contain of items older than 20 working days as
net collateral value in the CMR.

3 of 7



--------------------------------------------------------------------------------



 



OTHER CONDITIONS
1. Valid and enforceable customary documentation for the Collateral provided by
SDSA and PFS Web B.V.
2. Any strategic changes in the structure of the group, significant management
changes and/or any major changes in Capex/investment plans to be advised to IBM
GF immediately.
3. Prepayments under the Platinum Plan are not to be used for early repayment of
commercial loans.
4. The Financial Statements of SDSA and BSDA as of Closing Date in form and
substance satisfactory to us in our sole discretion;
5. A certified copy of the current organization chart of Loan Parties;
6. Evidence satisfactory to us that UCC-1 statements have been filed against
SDI, Holdings and PFS with IBM GF as the Lien holder;
7. IBM Credit is satisfied that all conditions precedent in accordance with the
AIF have been met.
FINANCIAL COVENANTS
SDSA will be required, on a consolidated basis, to maintain the following
financial ratios, percentages and amounts on a year to date basis as of the last
day of the fiscal period under review (quarterly and annually) by us and IBM
Credit:

              Covenant   Covenant Requirement
(i)
  Debt to Tangible Net Worth   Greater than Zero and
Less than 7.0:1.0
 
       
(ii)
  Net Profit after Tax to Revenue   Greater than 0.10 percent
 
       
(iii)
  Working Capital Turnover (WCTO)   Greater than Zero and
Less than 37.0:1.0

PFSweb, Inc. will be required to maintain the following financial ratios,
percentages and amounts as of the last day of the fiscal period under review (
quarterly and annually) by IBM Credit:

              Covenant   Covenant Requirement
(v)
  Tangible Net Worth   Greater than $18,000,000.00 for period ending 03/31/10
and beyond.

FINANCIAL COVENANT DEFINITIONS
The following terms shall have the following respective meanings in this
Schedule. All amounts shall be determined in accordance with generally accepted
accounting principles (GAAP).
“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss), after taxes, of SDSA on a consolidated basis for such period
determined in accordance with GAAP.
“Current” shall mean within the ongoing twelve-month period.
“Current Assets” shall mean assets that are cash or expected to become cash
within the ongoing twelve months.

4 of 7



--------------------------------------------------------------------------------



 



“Current Liabilities” shall mean payment obligations resulting from past or
current transactions that require settlement within the ongoing twelve-month
period. All indebtedness to IBM GF shall be considered a Current Liability for
purposes of determining compliance with the Financial Covenants.
“Debt” shall mean all liabilities or obligations to pay another person/company a
certain amount at a specified date excluding subordinated debt.
“Long Term” shall mean beyond the ongoing twelve-month period.
“Long Term Assets” shall mean assets that take longer than a year to be
converted to cash. They are divided into four categories: tangible assets,
investments, intangibles and other.
“Long Term Debt” shall mean payment obligations of indebtedness which mature
more than twelve months from the date of determination, or mature within twelve
months from such date but are renewable or extendible at the option of the
debtor to a date more than twelve months from the date of determination.
“Net Profit after Tax” shall mean Revenue plus all other income, minus all costs
(excluding amortization of good will), including applicable taxes, excluding
currency adjustments for each period (other than for annual periods to the
extent required by GAAP).
“Revenue” shall mean the monetary expression of the aggregate of products or
services transferred by an enterprise to its customers (excluding intercompany
transactions) for which said customers have paid or are obligated to pay, plus
other income as allowed.
“Subordinated Debt” shall mean SDSA’s indebtedness to third parties as evidenced
by an executed Notes Payable Subordination Agreement in favor of IBM GF (all
Subordinated Debt shall not be considered Current Liabilities).
“Tangible Net Worth” shall mean Total Net Worth minus goodwill
“Total Assets” shall mean the total of Current Assets and Long Term Assets.
“Total Liabilities” shall mean the Current Liabilities and Long Term Debt less
Subordinated Debt, resulting from past or current transactions, that require
settlement in the future.
“Total Net Worth” (the amount of owner’s or stockholder’s ownership in an
enterprise) is equal to Total Assets minus Total Liabilities.
“Working Capital” shall mean Current Assets minus Current Liabilities.
“Working Capital Turnover (WCTO)” shall mean annualised Revenue divided by
Working Capital.

5 of 7



--------------------------------------------------------------------------------



 



Addresses
Pursuant to Clause 11.9 of the Agreement, the following are the addresses of the
parties to the Agreement:

     
(i) if to IBM GF:
 
 
   
IBM Belgium Financial Services BVBA/SPRL.
 
Avenue du Bourget 42
 
B-1130 Brussels
 
Belgium
 
VAT BE 424300467
   
 
   
(ii) if to SDSA:
   
 
   
Supplies Distributors S.A.
   
Rue Louis Blériot 5
   
B-4460 Grâce-Hollogne
   
Belgium
   
 
   
(iii) if to PFS Web B.V.
   
 
   
PFS Web B.V. SPRL
   
c/o SDSA
   

Footnotes:

(1)   All charges are exclusive of any taxes and duties. You agree to pay all
applicable taxes and duties.   (2)   “EURIBOR”, is the one month rate for Euros
determined by the Banking Federation of the European Union appearing on Reuters
page 01 at or about 11:00 am (Central European Time) on the relevant day.
“Reuters page 01” means the display designated as “Page 01” on the Reuters
Service (or such other page as may replace Page 01 on that service or such other
service as may replace it). On the first Business Day of a calendar month the
Base Rate will be changed to EURIBOR appearing for the last Business Day of the
previous calendar month. If at any time, EURIBOR changes by 0.25% or more, the
Base Rate will be changed by the same amount on the day of such change or the
next following Business Day. Charges accruing from day to day will be calculated
on the basis of a year of 360 days and the actual number of days elapsed. If the
Due Date for payment in Euros is not a day on which settlement in Euros can be
effected, the payment will be made on the preceding Business Day on which
settlement can be effected.   (3)   Audited Accounts within 90 days of fiscal
year end. Revised business plans/budgets will also be required at this time to
enable an annual facility and covenant review to be effected by us.

6 of 7



--------------------------------------------------------------------------------



 



By signing below all parties accept the terms of the Schedule. This Schedule
amends and replaces any Schedule issued and/or dated previously to this one.

              Signed on behalf of   Signed on behalf of
 
            SUPPLIES DISTRIBUTORS S.A.   IBM BELGIUM FINANCIAL SERVICES
BVBA/SPRL
 
            TVA BE 475.286.142   TVA BE 424.300.467
 
           
 
           
Signed:
 
 
  Signed:  
 
 
           
By Name:
 
 
  By Name:  
 
 
           
Title:
 
 
  Title:  
 
 
           
Signature:
 
 
  Signature:  
 
 
           
Date:
 
 
  Date:  
 
 
            PFS WEB B. V. SPRL        
 
           
Signed:
 
 
       
 
           
By Name:
 
 
       
 
           
Title:
 
 
       
 
           
Signature:
 
 
       
 
           
Date:
 
 
       

7 of 7